                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF LOUISIANA

  JACOLBY HERBERT LAMAR                                      CIVIL ACTION


  VERSUS                                                     17-
                                                             17-8249


  ORLEANS PARISH DETENTION                                  SECTION: "A" (4)
  CENTER, ET AL.




                                        ORDER

       The Court, having considered the record, the applicable law, the Report and

Recommendation of United States Magistrate Judge Roby, and the failure of the Plaintiff

to file an objection to the Magistrate Judge's Report and Recommendation, hereby

approves the Report and Recommendation of United States Magistrate Roby and adopts

it as its opinion in this matter.

       Accordingly;

       IT IS ORDERED that the Plaintiff Jacolby Lamar’s 42 U.S.C. § 1983 claims against

the Defendants are DISMISSED WITH PREJUDICE for seeking relief against the

Defendants for which relief cannot be granted and failure to state a claim.



       November 5, 2019

                                    _______________________________
                                             JAY C. ZAINEY
                                      UNITED STATES DISTRICT JUDGE
